{¶ 24} I fully concur with the majority. I write separately to stress that although this case was decided on contract law, there are many inherent concerns about the rights of the various parties involved. The issues that the courts of the future will be faced with began in 1988 with the case of In re Baby M.
(1988), 109 N.J. 396, 537 A.2d 1227. Baby M was decided on a violation of public policy of the state of New Jersey. The Ohio legislators have acknowledged but failed to address the rapid technological advances of surrogacy. The majority and I want to again emphasize that we do not address custody issues in this case. The case is the foundation of many and various issues to be decided by the state legislators or courts of the future. Extrapolating from the facts of this case, one can only imagine what the future can bring, the issues that will be raised, and the variety of conclusions that can result without legislative regulation.
 {¶ 25} The majority points out that there are only a few states that have even begun to address the issue of determining who the parents of a surrogate child may be. Even the few states that have begun to address the issues involved have approached the issues from four different directions. Unless the state legislators begin to address the multiple issues involved, it will be the children that will be caught in a continual tug of war between the egg donor or donors, the sperm donor or donors, the surrogate parent or parents, and those that simply want to adopt a child from what they perceive as the ideal parents.
READER, J., retired of the Fifth District Court of Appeals, sitting by assignment. *Page 802